Citation Nr: 0119389	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-18 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the right knee.

2.  Entitlement to an initial compensable rating for left 
(minor) carpal tunnel syndrome.

3.  Entitlement to an initial compensable rating for right 
(major) carpal tunnel syndrome.

4.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Steven Fayer, Attorney-at-Law


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluations 
assigned for her right knee and bilateral wrist disabilities.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's right knee disability is manifested by 
subjective complaints of pain unsupported by objective 
evidence of current disability.

4.  The veteran's bilateral carpal tunnel syndrome is 
manifested by subjective complaints of pain and weakness 
without any objective evidence of current disability.

5.  The veteran's noncompensable service-connected 
disabilities have been shown to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for patellofemoral syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.40, 4.41, 4.42, 4.45, 
4.59, 4.71a, and Diagnostic Codes 5257, 5260, and 5261 
(2000).

2.  The schedular criteria for an initial compensable rating 
for left (minor) carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.124a, Diagnostic Code 8515 (2000).

3.  The schedular criteria for an initial compensable rating 
for right (major) carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.124a, Diagnostic Code 8515 (1999).

4.  The criteria for a 10 percent disability rating for 
multiple, noncompensable, service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324 have been met.  38 
C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records note a two week history 
of right knee pain in March 1997.  The veteran reported 
swelling of the right knee after she tripped and stumbled 
while running that morning.  A physical examination showed a 
full range of motion of the right knee.  Crepitus was noted 
on palpation of the knee.  A drawer's sign test was negative.  
Knee strain was diagnosed.  During follow-up treatment later 
that month, the veteran complained of pain and swelling in 
the right knee.  She explained that she had been running 
twice a day, and noticed that her right knee was "getting 
worse" every time she ran.  An examination revealed edema in 
the anterior aspect of the knee, and abduction was 4/5.  
Patellofemoral syndrome was diagnosed.

An April 1997 sports medicine consultation report notes a 
history of right patella dislocation two years earlier, and 
indicates that the veteran experienced right knee pain after 
running over the previous eight months.  The veteran denied 
experiencing locking, swelling, or instability of the right 
knee.  A physical examination revealed no edema, erythema, or 
ecchymosis.  The final assessment was patellofemoral syndrome 
of the right knee.

During treatment the following month, the veteran reported 
increased strength in her right knee.  However, she explained 
that she continued to experience knee pain with leg curls, 
and noted increased popping in her right knee when riding a 
bicycle.  An X-ray study of the right knee was normal.  
Patellofemoral syndrome was diagnosed.

A May 1997 Abbreviated Limited Duty Medical Board Report 
notes a history of right patellar dislocation in 1995, and 
indicates that the veteran experienced an insidious onset of 
right knee pain eight months earlier.  The veteran was given 
a therapeutic exercise and stretching program, and was 
directed not to run or jump.

The veteran sought treatment for right wrist pain in August 
1997.  She explained that she was given aspirin and an Ace 
wrap during treatment the previous month, but indicated that 
her symptoms returned.  She described her wrist pain as a 
sharp, burning sensation, which was "much worse" with 
grabbing or lifting.  In addition, she reported periodic 
numbness in her fingers.  She explained that her symptoms 
were improved with rest.  A physical examination revealed a 
full range of motion of the left wrist without pain, and a 
reduced range of motion of the right wrist with pain.  The 
diagnostic impression was rule out carpal tunnel syndrome.

During an orthopedic consultation later that month, the 
veteran complained of a "tingly feeling" in her fingers, 
and numbness and a loss of grip strength in her dominant, 
right hand.  An examination showed signs and symptoms of 
carpal tunnel syndrome, and stress of ulnar nerve 
compression.  Grip strength in the right hand was noted to be 
approximately 58 percent of that in the left.

An August 1997 service medical record indicates that the 
veteran's right knee had been "doing well," until she 
started experiencing increased knee pain two to three weeks 
earlier.  A physical examination was normal.  Patellofemoral 
syndrome was diagnosed.

During September 1997 treatment for carpal tunnel syndrome, 
the veteran reported a decrease in symptoms while wearing a 
wrist brace.  An examination revealed reduced grip strength 
in both hands.

Later that month, the veteran denied experiencing right knee 
pain, and requested an increase in aerobic activity.  A 
physical examination was normal.  The diagnostic assessment 
was patellofemoral syndrome of the right knee.

A December 1997 report notes no change in the veteran's right 
knee symptoms.  The veteran denied experiencing locking, 
swelling, or instability of the knee.  An examination was 
normal.  Patellofemoral syndrome of the right knee was 
diagnosed.

A December 1997 Medical Evaluation Board examination report 
notes a history of right patellar dislocation in October 
1995, and indicates that the veteran was in good health until 
she experienced an onset of right knee pain while running in 
November 1996.  Current complaints included right anterior 
knee pain, grinding, popping, and some giving way.  The 
veteran explained that her knee pain was aggravated by 
climbing, squatting, and prolonged sitting.  A physical 
examination revealed mild quadriceps atrophy.  There was no 
effusion or jointline tenderness.  Range of motion of the 
right knee was from 0 to 140 degrees.  There was no laxity, 
and Lachman's, McMurray's, and drawer sign tests were 
negative.  A patellar grind test was positive, and 
patellofemoral and medial facet tenderness was noted.  X-rays 
of the right knee were normal.  The final assessment was 
patellofemoral syndrome of the right knee, which did not 
exist prior to enlistment.  The Medical Board concluded that 
the veteran's right knee disability limited her ability to 
satisfactorily fulfill the responsibilities of active duty, 
and referred the case to the Physical Evaluation Board for 
final disposition.

During a February 1998 Physical Evaluation Board examination, 
the veteran reported increased right knee pain since her last 
physical examination, and indicated that this pain increased 
in severity with prolonged standing or walking.  The report 
notes a full range of motion of the right knee with no 
obvious crepitation.  Clinical evaluations of the upper 
extremities and neurologic system were normal.  Right 
patellofemoral pain syndrome was diagnosed.

In August 1998, the veteran filed a claim of entitlement to 
service connection for patellofemoral syndrome of the right 
knee, and bilateral carpal tunnel syndrome.

During a November 1998 VA examination, the veteran reported a 
history of right knee pain since twisting her knee while 
running in 1996.  She explained that her knee pain had 
increased in severity, and indicated that she "lost most of 
its function."  She reported difficulty walking more than a 
mile or sitting for more than 1/2 hour due to knee pain, and 
indicated that this pain occasionally radiated up to her 
thigh.  The veteran gave a history of bilateral carpal tunnel 
syndrome since 1998.  She explained that the disability had 
increased in severity since that time, and indicated that the 
pain was greater in her right wrist than her left.  She 
reported pain with wrist flexion, and noted occasional 
"tingling" from her elbows to her fingers.  The veteran 
explained that using wrist braces helped prevent her from 
dropping things.

A physical examination revealed a range of motion of the 
right knee from 0 to 140 degrees.  Wrist dorsiflexion was to 
60 degrees, palmar flexion was to 70 degrees, ulnar deviation 
was to 30 degrees, and radial deviation was to 20 degrees.  
The veteran denied experiencing any tenderness on the day of 
the examination, but explained that she was having a "better 
day."  The final assessment was right knee patellofemoral 
syndrome, and bilateral carpal tunnel syndrome.  The examiner 
explained that although the veteran demonstrated a full range 
of motion of the wrists, her history was suggestive of carpal 
tunnel syndrome.

Based on this evidence, a March 1999 rating decision granted 
service connection for patellofemoral syndrome of the right 
knee, left carpal tunnel syndrome, and right carpal tunnel 
syndrome, and assigned separate noncompensable evaluations 
for each disability.  The veteran filed a notice of 
disagreement (NOD) with this decision in May 1999, and 
submitted a substantive appeal (VA Form 9) in September 1999, 
perfecting her appeal.

In a January 2001 statement, the veteran reported that she 
last worked at a youth center in Okinawa, Japan from August 
to November 2000.  She explained that her duties included 
food service, tutoring, and playing games with the children, 
but indicated that she was unable to continue this employment 
due to knee pain.  The veteran maintained that she was unable 
to obtain employment commensurate with her training due to 
her service-connected disabilities.

In support of her claim, the veteran submitted a January 2001 
private medical report reflecting treatment for her service-
connected disabilities.  The record notes complaints of 
intermittent knee pain and grinding, which increased with 
prolonged standing or sitting, and periodic wrist pain.  The 
veteran denied experiencing any pain on the day of the 
examination.  A physical examination of the right knee 
revealed no laxity, and Lachman's and McMurray's tests were 
negative.  A full range of motion was noted in both wrists.  
The diagnostic impression was patellofemoral syndrome of the 
right knee, and bilateral carpal tunnel syndrome.

During a May 2001 Central Office hearing, the veteran's 
attorney explained that the veteran was living in Okinawa, 
Japan, and was unable to appear for the hearing.  Transcript 
(T.) at 2.  He maintained that "even though none of the 
[veteran's] three disabilities may at this time add up to a 
10 percent...disability rating," there was evidence that they 
caused "impairment of her vocational opportunities and 
abilities."  T. at 4.  Consequently, he concluded that a 10 
percent disability rating was warranted under the provisions 
of 38 C.F.R. § 3.324.  T. at 4.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and 
she has actual notice of all the evidence of record.  
Further, the RO has provided the veteran a VA examination.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the 
claims on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

A.	Right Knee Disability

The veteran's service-connected right knee disability has 
been evaluated as noncompensably disabling.  A knee 
impairment with recurrent subluxation and lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  The Rating Schedule provides a 
noncompensable evaluation for flexion of the leg limited to 
60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).  
Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is assigned where extension is limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

Following a detailed review of the claims folder, the Board 
concludes that an initial compensable rating is not warranted 
for the veteran's service-connected right knee disability.  
Although the record reflects that the veteran received 
treatment for patellofemoral syndrome of the right knee 
during service, the November 1998 VA examination revealed no 
objective signs of functional impairment.  The veteran 
demonstrated a full range of motion of the right knee, and no 
tenderness was noted.  A January 2001 private medical report 
notes no laxity of the right knee, and Lachman's and 
McMurray's tests were negative.  As the veteran's right knee 
disability is not currently symptomatic, the Board concludes 
that a compensable evaluation is not warranted.

As the medical evidence shows a range of motion of the right 
knee from 0 to 140 degrees, a compensable evaluation is not 
warranted under either Diagnostic Code 5260 or 5261.  
Further, the record is devoid of findings of lateral 
instability or recurrent subluxation that could support a 
compensable rating under Diagnostic Code 5257.  The record 
does not suggest the veteran experiences ankylosis of the 
knee, nor is there any evidence of nonunion or malunion of 
the tibia and fibula, or genu recurvatum.  Accordingly, a 
compensable evaluation is not warranted under Diagnostic 
Codes 5256, 5262 and 5263 are not for application based on 
this record.

In the absence of any objective findings that would confirm 
impairment of the veteran's service-connected right knee 
disability, the Board finds no basis for an award in excess 
of the currently assigned noncompensable rating.  The 
negative evidence clearly outweighs the positive evidence and 
thus the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.

B.	Carpal Tunnel Syndrome

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120.

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (citing Dorland's Illustrated 
Medical Dictionary (27th ed. 1988) at 1632).

As noted above, separate noncompensable disability 
evaluations are currently in effect for the veteran's 
service-connected bilateral carpal tunnel syndrome.  When an 
unlisted condition is encountered, it will be permissible to 
evaluate the disability under a closely related disease or 
injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board finds that the 
veteran's carpal tunnel syndrome is properly evaluated by 
analogy to paralysis of the median nerve under 38 C.F.R. § 
4.124a, Diagnostic Code 8515.

Incomplete mild paralysis of the median nerve in the major or 
minor upper extremity is considered 10 percent disabling.  
Moderate, incomplete paralysis of the median nerve is 
considered 20 percent disabling in the minor upper extremity, 
and 30 percent disabling in the major upper extremity.  
Severe, incomplete paralysis of the median nerve is 
considered 40 percent disabling in the minor upper extremity, 
and 50 percent disabling in the major upper extremity.  
Complete paralysis of the median nerve is considered 60 
percent disabling in the minor upper extremity, and 70 
percent disabling in the major upper extremity.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2000).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given for the nerve.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.

Following a detailed review of the record, the Board 
concludes that the criteria for an initial compensable 
evaluation is not warranted for either the veteran's left or 
right carpal tunnel syndrome.  A February 1998 Physical 
Evaluation Board examination showed normal clinical 
evaluations of the upper extremities and neurologic system.  
No tenderness of the wrists was noted during the November 
1998 VA examination, and range of motion of the wrists showed 
dorsiflexion to 60 degrees, palmar flexion to 70 degrees, 
ulnar deviation to 30 degrees, and radial deviation to 20 
degrees.  The examiner explained that although the veteran 
demonstrated a full range of motion of the wrists, her 
history was suggestive of carpal tunnel syndrome.  A full 
range of motion of the wrists was similarly noted during 
private outpatient treatment in January 2001.

The medical evidence in this case does not show that the 
veteran's service-connected bilateral carpal tunnel syndrome 
causes any current disability, notwithstanding her subjective 
complaints.  In the absence of any objective evidence of 
median nerve symptoms, the Board concludes that the veteran 
does not meet the criteria for an initial compensable 
evaluation for either disability.  Consequently, the Board 
finds that an increased rating is not warranted for either 
the veteran's left carpal tunnel syndrome, or his right 
carpal tunnel syndrome under Diagnostic Code 8515.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999), and whether she is entitled to increased 
evaluations for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected patellofemoral syndrome of the right knee, 
left carpal tunnel syndrome, or right carpal tunnel syndrome 
during the appeal period that would sustain a higher rating 
for any time frame.  Accordingly, the Board does not find 
evidence that the veteran's disability evaluations should be 
increased for any separate period based on the facts found 
during the appeal period.


C.	Entitlement to a 10 percent rating under 38 C.F.R. § 
3.324.

When a veteran has two or more separate, permanent service-
connected disabilities of such character as to clearly 
interfere with employability, even though none of the 
disabilities is of compensable degree, the rating agency may 
assign a 10 percent rating.  38 C.F.R. § 3.324 (2000).  This 
10 percent rating may not be applied in combination with any 
other rating.

As noted above, service connection is in effect for 
patellofemoral syndrome of the right knee, left carpal tunnel 
syndrome, and right carpal tunnel syndrome.  All of these 
disabilities are currently evaluated as noncompensable.

In a January 2001 statement, the veteran reported that she 
last worked at a youth center from August to November 2000, 
but was unable to continue this employment due to right knee 
pain.  She explained that she was unable to obtain employment 
commensurate with her training due to her service-connected 
patellofemoral syndrome of the right knee, and bilateral 
carpal tunnel syndrome.

With application of the benefit of the doubt rule, the Board 
finds that the veteran's service-connected disabilities 
interfere with her normal employability.  Accordingly, the 
Board concludes that a 10 percent disability rating under the 
provisions of 38 C.F.R. § 3.324 is warranted.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable rating for right knee 
patellofemoral syndrome is denied.

Entitlement to an initial compensable rating for left carpal 
tunnel syndrome is denied.

Entitlement to an initial compensable rating for right carpal 
tunnel syndrome is denied.

A 10 percent disability rating is granted under the 
provisions of 38 C.F.R. § 3.324, subject to the laws and 
regulations governing the award of monetary benefits.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

